Name: Commission Regulation (EEC) No 1686/92 of 29 June 1992 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  consumption;  Europe;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31992R1686Commission Regulation (EEC) No 1686/92 of 29 June 1992 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agencies Official Journal L 176 , 30/06/1992 P. 0034 - 0035 Finnish special edition: Chapter 3 Volume 42 P. 0204 Swedish special edition: Chapter 3 Volume 42 P. 0204 COMMISSION REGULATION (EEC) No 1686/92 of 29 June 1992 amending Regulation (EEC) No 3472/85 on the buying-in and storage of olive oil by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 356/92 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 3472/85 (3), as last amended by Regulation (EEC) No 1524/91 (4), lays down the minimum quantity which may be offered for intervention; whereas, given their production structures, different limits should be fixed for Greece and Portugal for the 1991/92 marketing year; Whereas Commission Regulation (EEC) No 2568/91 (5), as last amended by Regulation (EEC) No 1429/92 (6), defines the characteristics of olive oil and the relevant methods of analysis; whereas Regulation (EEC) No 3472/85 should consequently be amended to clarify the methods of analysis to be used to determine the quality of the oil offered; Whereas to simplify administrative procedures, small quantities of virgin oil should be exempted from analysis under certain circumstances; whereas however this oil should be stored in separate lots; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3472/85 is hereby amended as follows: 1. Article 2 (3) is replaced by the following: '3. The quantity offered must be at least 20 tonnes. For the 1991/92 marketing year, however, the minimum quantity offered in Greece and Portugal must be: - 500 kg if the oil offered is of one of the qualities defined in 1 (a) or (b) of the Annex to Regulation No 136/66/EEC, - 1000 kg if the oil offered is of the quality defined in 1 (c) of that Annex, - 2000 kg if the oil offered is of the quality defined in 1 (d) of that Annex, or if the quantity offered is divided into two or more different parts each of a quality defined in 1 of that Annex.'; 2. in Article 2 (4), the first two subparagraphs are replaced by the following: 'Subject to the provisions of Article 1, the offer shall not be accepted until the intervention agency: (a) in the case of virgin oils other than lampante, has checked by means of the methods set out in Annexes II, III, VIII, IX, X A and B and XI to Regulation (EEC) No 2568/91 that the relevant physical and chemical characteristics of the oil offered conform with those given for one of the categories of virgin oil other than lampante in Annex I to the said Regulation; (b) in the case of lampante virgin oil, has checked by means of the methods set out in Annexes II, IV, V, VI, VII, VIII and XA point 6 to Regulation (EEC) No 2568/91 that the relevant physical and chemical characteristics of the oil offered conform with those given for this category of virgin olive oil in the Annex to the said Regulation; (c) has checked that the oil offered does not exceed the maximum permitted levels of radioactivity laid down by Community legislation. The levels applicable to products of Community origin contaminated as a result of the accident at the Chernobyl power station shall be those laid down in Article 3 of Council Regulation (EEC) No 3955/87 (*). Checks on the level of radioactive contamination of the product shall only be carried out if the situation so requires and for the period necessary. Where appropriate, the duration and extent of control measures shall be determined according to the procedure provided for in Article 38 of Regulation (EEC) No 136/66/EEC. The provisions of the previous subparagraph shall not apply, except when there is doubt as to the nature of the oil offered, to lots not exceeding 1 tonne. (*) OJ No L 371, 30. 12. 1987, p. 14.', 3. Article 3 (2) is replaced by the following: 'The buying-in price shall be adjusted by applying to the intervention price the increases and reductions specified in the Annex. The adjustments specified for virgin oils other than lampante may only be granted for oils whose characteristics have been shown to correspond to those specified at (a) in Article 2 (4). In the case of virgin oil other than lampante, examination of the organoleptic characteristics shall be carried out by the method given in Annex XII to Regulation (EEC) No 2568/91. This analysis shall precede those provided for in Article 2 (4).'; 4. in Article 8 (1) the following subparagraph is added: 'Lots not exceeding 1 tonne bought in Greece and Portugal during the 1991/92 marketing year must form separate storage lots from those formed from lots which have undergone the analyses provided for in Article 2'. Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 39, 15. 2. 1992, p. 1. (3) OJ No L 333, 11. 12. 1985, p. 5. (4) OJ No L 142, 6. 6. 1991, p. 24. (5) OJ No L 248, 5. 9. 1991, p. 1. (6) OJ No L 150, 2. 6. 1992, p. 17.